Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 1, 3-18 and 21 is pending.
Claims 5-9, 17-18 and 21 is withdrawn.
Claims 1, 3-4, 10-16 is examined herewith.
Applicants response filed 1/7/2021 has been received and entered in the application.

Action Summary
Claims 1, 3-4, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (WO 2014/082960) in view Willcox (U.S. 2008/0300229) both are of record is maintained with modifications due to applicants amendment of claims.

Response to Arguments

	Applicant’s arguments with respect to “403 have been considered but are moot because the new ground of rejection does not rely on ‘403 reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Applicant argue that A claim "composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l Co. V. Teleflex Inc., 550 U.S. 398, 418 (2007). Indeed, obviousness, within the meaning of § 103(a), requires a "showing that a person of ordinary skill at the time of the invention would have selected and combined those prior In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Johansen teaches the concentration of AVX 001 at 0.01%, 0.05 % and 0.2% (which is the same as Compound A in instant claim 11). Johanson teaches that the vehicle to carry AVX 001 is paraffin (which is nonaqueous) (page 17, lines 3-5). Willcox teaches that the dimethicone is a silicone oil which allows easy application to the skin. Willcox composition containing cyclomethicone 5, a dimethicone and an elastomer are particularly suitable for the delivery of pharmaceutically-active substances for the treatment of inflammatory dermatosis. It would have been obvious to incorporate cyclomethicone 5 to AVX 001.  One would have been motivated to incorporate cyclomethicone 5 to AVX 001 because it is known in the art that cyclomethicone 5 silicone oil which allows easy application to the skin and leaves a relatively dry feeling after application with a reasonable expectation of success absence evidence to the contrary. The analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention (see MPEP 2143).  In the instant claims F and G apply, it would have been obvious to one of ordinary skills to 

Applicants argue that there is no teaching in Johansen nor Willcox increases skin penetration relative to the paraffin based vehicle of comparative example 1.  This argument has been fully considered but has not been found persuasive.  First, the instant claims are drawn to a composition and not a method of increasing skin penetration.  Second, it appears that applicant are attempting to read limitations into the instant claims which are not presented.  

Applicants again argue that neither Johansen nor Willcox disclose an elastomeric silicone.  This argument has been fully considered but has not been found persuasive.  Willcox teaches that the compounds constituting the oily phase of the compositions according to the invention are cyclomethicones, such as the cyclomethicone 5 marketed under the trademark Mirasil CM5, dimethicones such as dimethicone 200 having a viscosity of 20cst.  Willcox teaches that Cyclomethicone 5 is a volatile silicone oil which allows easy application to the skin and leaves a relatively dry feeling after application. And ‘403 teaches A stabilized water-in-oil emulsion, comprising a) about .1 to 12 wt.-% of an organopolysiloxane elastomer; b) about 1 to 90 wt.-% of a vehicle in which the elastomer is dispersed; c) about .01 to 20 wt.-% of at least one stabilizing agent; d) about .01 to 20 wt.-% of at least one surfactant; and e) an aqueous component (claim 1). ‘403 teaches that the volatile silicone oil is at least one selected from the group cyclomethicone and lower molecular weight dimethicone.  It would have been obvious to incorporate cyclomethicone and dimethicone to AVX 001 because it is known in the art that cyclomethicone 5 silicone oil which allows easy application to the skin and leaves a relatively dry feeling after application.  Additionally, in view of ‘403 which clearly discloses that both cyclomethicone and dimethicone are elastomeric silicone.
	Applicants argue that Johansen and Willcox does not provide teachings or suggestions of the AVX 001 and cyclomethicone and dimethocone with high permeability and excellent storage stability. This argument has been fully considered but has not been found persuasive.  First the instant claims are drawn to the composition and not a method of high permeability.  Second, the storage stability is deemed a property of said composition. Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Additionally, Whether the unexpected results are the result of unexpectedly improved results (in which the examiner is not stating that applicants has demonstrated unexpected results) or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (WO 2014/082960) in view Willcox (U.S. 2008/0300229) both are of record.

AVX 001 at 0.01%, 0.05 % and 0.2% (which is the same as Compound A in instant claim 11).  Johansen teaches the pharmaceutical compositions for use in accordance with the present invention may be in the form of oral, parenteral, transdermal, sublingual, topical (which may be non-aqueous), implant, nasal, or enterally administered (or other mucosally administered) suspensions, capsules or tablets, which may be formulated in conventional manner using one or more pharmaceutically acceptable carriers or excipients (page 14, lines 8-14).  Johanson teaches that the vehicle to carry AVX 001 is paraffin (which is nonaqueous) (page 17, lines 3-5).
Johansen does not teach cyclomethicone 5
	Willcox teaches silicone oils (which are non-aqueous) include a dimethicone as the product marketed under the trademark Dow Corning 244 fluid by Dow Corning or 

It would have been obvious to incorporate cyclomethicone 5 to AVX 001.  One would have been motivated to incorporate cyclomethicone 5 to AVX 001 because it is known in the art that cyclomethicone 5 silicone oil which allows easy application to the skin and leaves a relatively dry feeling after application (e.g. not greasy feeling) with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in the art that both cyclomethicone and dimethicone are elastomeric silicones as taught by ‘403. Thus, it would have been obvious to combine cyclomethicone, AVX 001 and dimethicone for the treatment of dermatitis. Since it is known that AVX 001 is known to treat dermatitis and cyclomethicone and dimethicone are known elastomeric silicones in which allows easy application to the skin and leaves a relatively dry feeling after application (e.g. not greasy feeling) with a reasonable expectation of success absence evidence to the contrary.

	With regards to the limitation of “purity area% of the compound of formula (I), as measured by HPLC, is reduced by no more than 10% after 6 months of storage at 5 "C, and preferably no more than 8.0% reduction after 6 months of storage at 5 "C, preferably no more than 5.0% reduction after 6 months of storage at 5 "C in an inert atmosphere” is deemed a property of said compound.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regards to oil-in-oil emulsion, it is known that oil of the oily phase according to the present invention plays, interalia, the role of active agent solubilizing agent (also called active agent solvent). The active agent is entirely solubilized in the predominant oil (paragraph 0033) which directly implies that the composition is an oil-in-oil composition as disclosed by Willcox with a reasonable expectation of success absence evidence to the contrary.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1, 3-4 and 10-16 is rejected.
	No claims are allowed.
Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.